Citation Nr: 0802912	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-28 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a depressive 
disorder, to include as secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty March 1992 to September 
1993.  She also had unverified periods of service in the 
United States Army Reserve until her discharge in January 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

In March 2006, the Board remanded this case for additional 
development.  The case since has been returned to the Board 
for further appellate action.


REMAND

The veteran contends that service connection is warranted for 
fibromyalgia because it is related to her active duty 
service.  Specifically, she believes that symptoms she 
experienced during active duty were early manifestations of 
fibromyalgia.  

Service medical records reflect that while on active duty the 
veteran was treated for various complaints, including shin 
splints, headaches, ear aches, gastroenteritis, sinusitis, 
fainting, chest pain, and gynecological conditions.  She also 
was treated for complaints of muscle and joint pain, often in 
connection with physical injuries.  She was not diagnosed 
with fibromyalgia, however, until January 1995.  Post-service 
medical records reflect that this diagnosis was first 
rendered after the veteran complained of pain and muscle 
spasms in her back, shoulders, and legs.  Post-service 
medical records also reflect treatment for some of the 
conditions the veteran complained of in service, notably 
headaches and joint and muscle pain.

Pursuant to the Board's March 2006 remand, the veteran was 
afforded a VA examination in June 2007.  The examiner opined 
that the veteran's fibromyalgia was related to her "active 
military service" based on the fact that it was diagnosed 
during her service in the reserves.  However, the examiner 
failed to address the veteran's contention that the symptoms 
she experienced during her period of active duty from March 
1992 to September 1993 were early manifestations of 
fibromyalgia.  

The Board finds that the medical opinion of record is 
inadequate and that a new opinion should be obtained that 
specifically addresses the veteran's contention regarding the 
etiology of her fibromyalgia.  Additionally, the Board finds 
that the veteran's periods of active duty for training 
(ACDUTRA) should be verified since that information may be 
pertinent to the determination of whether service connection 
is warranted for fibromyalgia.

With respect to the veteran's claim that she developed a 
depressive disorder as a result of her fibromyalgia, the 
Board notes that a May 2007 VA examiner positively linked the 
two conditions.  The examiner's conclusion is supported by 
the veteran's post-service medical records, including a 
September 200 treatment record that includes an assessment of 
depression related to fibromyalgia.  However, since this 
issue is considered to be inextricably intertwined with the 
veteran's claim for service connection for fibromyalgia, a 
decision is deferred pending the outcome of the Board's 
remand.

In addition, while this case is in remand status, the veteran 
should be provided all required notice. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2001) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that 
she should submit any pertinent evidence 
in her possession.

2.  The AMC or the RO should undertake 
appropriate development to verify the 
veteran's periods of ACDUTRA.  It should 
also obtain all available personnel and 
medical records for her service in the 
reserves and associate them with the 
claims files.

3.  After completing the above 
development, the RO or the AMC should have 
the claims folder sent to the VA examiner 
who conducted the June 2007 VA examination 
and request him to review the entire 
claims folders, particularly the veteran's 
service medical records.  Based on his 
review, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
symptoms documented during the veteran's 
period of active duty from March 1992 to 
September 1993 were early manifestations 
of her fibromyalgia.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

If the June 2007 VA examiner is 
unavailable, the veteran should be 
afforded a new VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of her 
fibromyalgia.  The claims folders must be 
made available to and reviewed by the 
examiner.  The examiner should be 
requested to provide the required opinion 
and to set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for fibromyalgia and 
for depressive disorder, to include as 
secondary to fibromyalgia, based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and her 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



